            Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 1 of 17

     NEW YORK                                                                                                    SHANGHAI
      LONDON                                                                                                      ATLANTA
    SINGAPORE                                                                                                    BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                        MIAMI
  WASHINGTON, DC                                                                                                BOCA RATON
  SAN FRANCISCO                                                                                                 PITTSBURGH
                                                FREDERICK D. (RICK) HYMAN
  SILICON VALLEY                                                                                                  NEWARK
                                                 DIRECT DIAL: +1 212 692 1063
     SAN DIEGO                                                                                                   LAS VEGAS
                                               PERSONAL FAX: +1 212 208 4521
    LOS ANGELES                                E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                    LAKE TAHOE
      BOSTON                                         www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                        OMAN
      AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                               AND SRI LANKA




February 17, 2020


VIA ELECTRONIC MAIL AND CM/ECF

The Honorable Vernon S. Broderick
United States District Court for the
Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysb.uscourts.gov


          Re:        Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

        We collectively write on behalf of William Callewaert and Malcolm Cohen (together, the
“Joint Administrators”), in their capacity as court-appointed joint administrators for BSG
Resources Limited (in administration) (“BSGR”), and Vale S.A. (“Vale”), in response to the
questions raised in the Court’s order dated January 23, 2020 (the “Order”). By the Order, the
United States District Court for the Southern District of New York (the “District Court”) requested
that the parties set forth their joint or separate positions concerning the following topics in respect
of a request to be made by the Joint Administrators for certain injunctive relief (the “Application”):




D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 2 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 2

        1.       What is the procedural posture of Defendant’s Chapter 15 bankruptcy? What
                 is the procedural posture of the Guernsey Administration?

       A.      The Guernsey Administration. On March 6, 2018, the Joint Administrators were
appointed as administrators of BSGR in a proceeding (the “Guernsey Administration”) under Part
XXI of the Companies (Guernsey) Law, 2008 (the “Guernsey Companies Law”), by the Royal
Court of Guernsey (Ordinary Division) (the “Guernsey Court”). The Guernsey Administration is
ongoing and will continue until the Guernsey Court orders that the administration order should be
discharged.

       The Joint Administrators are required to provide biannual updates on the status of the
Guernsey Administration to creditors, which they have done on September 6, 2018, March 7, 2019,
and September 6, 2019. The next report is due to be provided on March 6, 2020.

        B.      The Chapter 15 Case. On June 3, 2019, the Joint Administrators filed a verified
petition (the “Chapter 15 Petition”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”) seeking recognition of the Guernsey Administration as a
“foreign main proceeding” under chapter 15 of title 11 of the United States Code (the “Bankruptcy
Code”). The proceeding before the Bankruptcy Court is styled In re BSG Resources Limited (in
administration), Case No. 19-11845 (SHL) (Bankr. S.D.N.Y. Jun. 3, 2019) (the “Chapter 15
Case”). Vale filed its initial objection to the Joint Administrators’ Chapter 15 Petition on July 10,
2019.

       The Chapter 15 Case is currently in the discovery stage. On June 6, 2019, Vale submitted
informal document requests to the Joint Administrators, and on June 14, 2019, Vale submitted
formal document requests, interrogatories, and noticed depositions for certain key witnesses.
Discovery remains ongoing, and the dates for depositions have not yet been set.1 The next status
conference before the Honorable Sean H. Lane is currently scheduled for February 20, 2020. A
hearing to consider recognition of the Guernsey Administration pursuant to chapter 15 of the
Bankruptcy Code (the “Recognition Hearing”) has not yet been scheduled. The Joint
Administrators anticipate that the Recognition Hearing can be held no later than the end of June
2020. Vale contends that the Recognition Hearing cannot occur until the outstanding written
discovery tasks have been completed and depositions have been held.2


1
  Vale’s formal document requests seek documents concerning sixty-eight (68) topics. To date, the Joint
Administrators have produced over 18,000 documents in response to these requests. The Joint Administrators believe
their obligation to produce documents is substantially complete. Vale disagrees. On November 12, 2019, the
Bankruptcy Court appointed the Honorable Allan J. Gropper (ret.) as a discovery neutral to mediate and provide
recommendations concerning ongoing discovery disputes between the parties. The parties continue to work on a path
to resolving the open discovery issues.
2
  For example, Vale contends that the outstanding written discovery tasks include (1) the production of (a) documents
from certain additional custodians, including Beny Steinmetz; (b) documents related to the proposed settlement of
BSGR’s ICSID claim against the Government of Guinea; (c) foreign language documents; and (d) privilege logs, as
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 3 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 3

         2.       What effect would a judgment in this case have on the Chapter 15 bankruptcy,
                  the Guernsey Administration, or any other proceeding?

       A.      Vale’s Position. The entry of a judgment in this case would have no effect
whatsoever on the Chapter 15 bankruptcy, the Guernsey Administration, or any other proceeding.
Vale anticipated that this would be an uncontroversial proposition, but as discussed below, the
Joint Administrators have insisted on submitting their own lengthy section arguing the effect of
enforcement and the merits of their forthcoming post-judgment injunction request, rather than
addressing the Court’s inquiry about the effect of a judgment.

        Both the Joint Administrators and the English courts have acknowledged Vale’s status as
a judgment creditor in England, and therefore, the mere entry of a corresponding judgment in the
United States will not prejudice BSGR in the Guernsey Administration or the Chapter 15 Case.
Specifically, on May 9, 2019, the English High Court of Justice entered an order (the “UK
Enforcement Order”) recognizing the Award and granting Vale “permission under section 66(1)
of the [English] Arbitration Act of 1996 to enforce the Award in the same manner as a judgment
or order of the High Court to the same effect.”3 Accordingly, already being a judgment creditor
in the amount of more than $2 billion (corresponding to more than 99% of BSGR’s liabilities4),
the entry of a decision by this Court recognizing and enforcing the Award in the United States will
in no way alter Vale’s status in either the Guernsey Administration or the Chapter 15 Case.

        By its Petition for Recognition and Enforcement of a Foreign Arbitration Award, ECF No.
1 (the “Petition”), Vale seeks to reduce the Award to a U.S. judgment through the process of
recognition and enforcement.5 The Federal Arbitration Act, 9 U.S.C. § 207, provides that a “court
shall confirm [an arbitral] award unless it finds one of the grounds for refusal or deferral of


well as (2) the resolution of disputes between the parties on certain search terms. The Joint Administrators contend
that they expect the discovery tasks within their control will be completed in time to allow for a Recognition Hearing
in June.
3
 See May 9, 2019 Order in the Matter of the Arbitration Act 1996 in an Arbitration Claim Between: Vale S.A. and
BSG Resources Limited ¶ 1. The UK Enforcement Order also granted BSGR an opportunity to apply to have it set
aside, but BSGR’s subsequent challenge application was finally dismissed on December 6, 2019. See Dec. 6, 2019
Order in the Matter Between BSG Resources Limited and (1) Vale S.A.; (2) Filip De Ly; (3) David A.R. Williams;
and (4) Michael Hwang (the “UK Challenge Application Order”) ¶ 1.
4
 The Joint Administrators now call this percentage into question, but do not provide an alternative percentage and do
not contest that Vale is BSGR’s largest creditor. Including both secured and unsecured debts reported in the Joint
Administrators’ own September 6, 2019 progress report, Vale’s award, even before accounting for post-award interest
accruals, represents 98.9% of all of BSGR’s outstanding debts.
5
  See CBF Indústria de Gusa S/A v. AMCI Holdings, Inc., 850 F.3d 58, 71-72 (2d Cir. 2017) (“‘The goal of the [New
York] Convention, and the principal purpose underlying American adoption and implementation of it, was to
encourage the recognition and enforcement of commercial arbitration agreements in international contracts and to
unify the standards by which agreements to arbitrate are observed and arbitral awards are enforced in the signatory
countries.’” (quoting Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n.15 (1974)).
             Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 4 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 4

recognition or enforcement of the award specified in” the New York Convention.6 With the
English challenge to the UK Enforcement Order having been denied on December 19, 2019, even
the Joint Administrators admit that the only arguments raised in opposition to the Petition have
been rendered moot.7

        With respect to the Joint Administrators’ Chapter 15 Petition before the Bankruptcy Court
seeking to have the Guernsey Administration recognized “as a foreign main proceeding under
sections 1515, 1517 and 1520 of the Bankruptcy Code” and, in the alternative, for discretionary
relief pursuant to 11 U.S.C. §§ 1507 and 1521,8 the Joint Administrators purportedly seek to
prevent Vale from taking control over, and potentially settling or otherwise interfering with,
BSGR’s pending lawsuit against George Soros.9 Confirmation of the Award itself by Your Honor
will not impact either the Chapter 15 Petition or the Joint Administrators’ efforts to enjoin Vale
from taking control over the Soros litigation. This, therefore, completely answers the Court’s
question.

        The hypothetical parade of horribles and aspersions cast on Vale’s motives by the Joint
Administrators below, all of which Vale vigorously disputes, actually have nothing to do with the
entry of the judgment itself. There is no defense to entry of judgment, and the Joint Administrators
do not contend that their arguments are either directed at the entry of judgment (the question asked
by the Court) or are cognizable to delay or deny confirmation under the Federal Arbitration Act.
Rather, despite the Court’s admonition against the parties arguing the merits of any request for
injunctive relief, the Joint Administrators’ arguments are focused exclusively on one aspect of
such request – the alleged harm they would suffer were Vale to take certain measures to enforce
its judgment. While Vale disagrees with such claimed harm – or that the Joint Administrators
allegations are sufficient to meet the standards for injunctive relief – Vale will not respond at this
time given the Court’s directive.10 All that matters for present purposes is that the mere entry of a
6
  New York Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T.
2517.
7
     Letter from the Joint Administrators to the Honorable Vernon S. Broderick at 2, ECF No. 39.
8
  See Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief, In re BSG
Resources Limited, No. 19-11845 (SHL) (Bankr. S.D.N.Y. June 3, 2019), ECF No. 5 ¶¶ 38-40.
9
  Vale is actively contesting the Chapter 15 Petition and the Joint Administrators’ grounds for recognition and
additional relief. See Vale S.A.’s Initial Objection to the Joint Administrators’ Verified Petition for Recognition of
Foreign Proceedings Under Chapter 15 of the United States Bankruptcy Code, In re BSG Resources Limited, No. 19-
11845 (SHL) (Bankr. S.D.N.Y. July 10, 2019, ECF No. 29.
10
  Without engaging the Joint Administrators in its effort to plead the merits of their future request for injunctive relief
(after judgment is entered) – which the Joint Administrators do ad nauseam throughout their section, including in new
portions first produced to Vale at noon today after Vale advised them of this impropriety (such as their paragraph
beginning with “Even discovery…”) – Vale notes that the Joint Administrators do not (1) identify any irreparable
harm associated with having to respond to asset discovery following entry of judgment; (2) explain how Vale could
leapfrog over existing secured creditors in priority by seeking liens on the Soros Claim; or (3) articulate any legal
mechanism by which Vale could wrest control over the Soros Claim given that another party already purportedly holds
a security interest in the claim.
           Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 5 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 5

judgment itself would have no effect on the Guernsey Administration or Chapter 15 Case and thus
Vale urges the Court to enter judgment forthwith. Notwithstanding their protestations about the
impact of entry of Vale’s judgment, it is noteworthy that the Joint Administrators did not seek
recognition of the Guernsey Administration in England to avoid entry of a judgment in Vale’s
favor there.

        The Joint Administrators simply fail to point to any prejudice that would occur merely
from entry of a judgment in this case, the question posed by the Court. Nor could they – as noted
above, the UK Enforcement Order has been in place for nearly three months, but that order has
had no impact at all on the Joint Administrators’ ability to manage the Chapter 15 bankruptcy or
the Guernsey Administration. Indeed, there is no clearer demonstration that the Joint
Administrators are improperly conflating entry of judgment with enforcement of that judgment
than that fact that the Joint Administrators have made clear that they will seek to stay enforcement
after judgment is entered.11

         B.       The Joint Administrators’ Position.12

       The Joint Administrators vigorously disagree with Vale’s position. To be sure, entry of a
judgment in this Case will have significant, if not fatal, effect on the Chapter 15 Case and the
Guernsey Administration, and potentially other proceedings. Most directly, entry of judgement in
this case will allow Vale to take additional steps which are likely to have the effect of
circumventing the priority scheme established by the Guernsey Companies Law to its own benefit
and the severe detriment to all of BSGR’s other creditors.

        The impact entry of a judgment will have in this Case is not hypothetical. Likewise, the
harm that will occur to BSGR and the Guernsey Administration is real. Vale attempts to distinguish
the effect caused by entry of the judgment and the subsequent enforcement of that judgment, but
these are two sides of the same coin. In both respects, BSGR and the Guernsey Administration



11
  In the process of finalizing this letter, the Joint Administrators for the first time disagreed that Vale was BSGR’s
99% creditor. As the Joint Administrators have not offered any support for their contentions, Vale is unable to respond
on short notice except to note its disagreement and point to the Joint Administrators’ own progress report. Vale does
note that, to the extent that BSGR has contracted to give 50% of the future proceeds of any recovery on the Soros
Claim (to a potential related party), that would not alter Vale’s status as 99% creditor.
12
   Throughout this submission, Vale attempts to characterize the positions of the Joint Administrators as shifting and
belatedly made. Vale has also insisted on commenting on certain settlement discussions between the parties,
notwithstanding the Joint Administrators’ objection. Vale maintain that these discussions were “on the record.”
Without further comment on the tactics employed by Vale during the drafting process, the Joint Administrators must
note that the final exchange of drafts occurred well past midnight local time for the Joint Administrators.
Consequently, the Joint Administrators have not had an opportunity to review and approve the final edits to this joint
submission before it was filed and reserve all of their rights to seek leave to supplement this submission in writing or
at any hearing before the District Court as may be necessary and appropriate.
           Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 6 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 6

will be subject to immediate, tangible threat to achievement of the purpose of the Guernsey
Administration.13

         An administration under the Guernsey Companies Law is a collective process, designed to
benefit all unsecured creditors of the relevant company equally and achieve the specific purpose
set out for such company by the Guernsey Court when making the administration order. The
statutory purpose of the Guernsey Administration, as ordered by the Guernsey Court, is the
survival of BSGR and the whole or any part of its undertaking as a going concern (section 374(3)
of the Guernsey Companies Law).14 Accordingly, the Joint Administrators’ ability to fulfill this
purpose rests on their ability to realize BSGR’s assets in sufficient amounts that will allow them
to pay off all of BSGR’s creditors either in full, or by way of compromise, in accordance with their
respective priorities, and thereafter return the management and control of BSGR to its board of
directors. If the Joint Administrators determine at any point that the purpose cannot be achieved,
or that it is otherwise expedient or desirable to do otherwise, they may apply to the Guernsey Court
under section 382 of the Guernsey Companies Law to vary the purpose of the Guernsey
Administration or request that it be discharged. No such application has been made and the Joint
Administrators remain committed to achieving the court-ordered purpose of the Guernsey
Administration.

         The Joint Administrators were compelled to commence the Chapter 15 Case in furtherance
of such efforts. Although the process has been extremely costly and time consuming, distracting
the Joint Administrators from more important, value-maximizing, activities, they must take all
reasonable measures to protect BSGR’s only asset located in the United States. Indeed, if they are
to retain any meaningful opportunity to rehabilitate BSGR and return it to solvency for the benefit
of its creditors and other stakeholders, the Joint Administrators must preserve the value of BSGR’s
interest in the “Soros Action”. This litigation, commenced by BSGR and two of its wholly-owned
subsidiaries (collectively, the “BSGR Plaintiffs”) against George Soros and certain affiliate
defendants, seeks damages in excess of $10 billion (BSGR’s interests in the Soros Action, the
“Soros Claim”). See BSG Resources Limited v. Soros, Case No. 17-cv-02726-JFK-OTW

13
   Vale makes much of the fact that the Joint Administrators did not seek recognition of the Guernsey Administration
in England. Yet BSGR has no assets in England that would require the Joint Administrators to seek recognition there.
Moreover, the fact that proceedings before the English courts have not extended to the Guernsey Administration is
unsurprising. BSGR is insolvent. This means that the company lacks sufficient funds presently to meet Vale’s claim.
The role of the Joint Administrators is to work towards the statutory purpose of ensuring the survival of all or part of
the company, which would provide for the payment of Vale’s claim. That the English court has confirmed the amount
awarded to Vale is immaterial since BSGR has no assets in England which could be charged to pay Vale’s award.
This is the key difference with the United State, where there is a vitally important asset which the Joint Administrators
must protect.
14
  On March 6, 2018, the Guernsey Court entered a Court Order commencing the Guernsey Administration and, among
other things, appointing the Joint Administrators. On March 21, 2018, the Guernsey Court issued a Court Order
whereby it confirmed that it had administered to each of the Joint Administrators the affirmation of Joint
Administrator, each with the power to act alone. The March 6 and March 21, 2018 orders are collectively referred to
as the “Guernsey Administration Order”
           Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 7 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 7

(S.D.N.Y. Apr. 14, 2017). BSGR’s direct interest in the Soros Action (the “Soros Claim”) remains
one of BSGR’s most important assets (the other being a pending arbitration against the Republic
of Guinea). Maximizing the value of the Soros Claim, whether by prosecution to judgment or by
settlement, remains a crucial step in the Joint Administrators’ effort to fulfill their mandate under
the Guernsey Administration Order and achieve its purpose. Any execution or exercise of remedies
by Vale in respect of the Soros Claim, regardless of the form, will threaten the Joint
Administrators’ ability to achieve the stated purpose of the Guernsey Administration and recover
potentially significant value for distribution to creditors in accordance with the payment priorities
set forth in the Guernsey Companies Law.

        The entry of a US Enforcement Order will set the stage for Vale to exercise certain
enforcement actions with respect to BSGR’s assets and may further allow Vale to seek further
discovery in aid of enforcement against BSGR, the Joint Administrators and certain third parties.
It remains unclear to the Joint Administrators what actions Vale intends to take specifically with
respect to the Soros Claim. In a June 2019 pleading in the District Court, Vale expressed doubts
regarding the Soros Claim, stating that it is based on a “fanciful allegation that Mr. Soros is
somehow responsible for the Republic of Guinea’s revocation of BSGR’s mining rights…” [ECF
No. 36 at 15]. Vale went on to explain that “[e]nforcement would effectively grant Vale a lien over a
fraction (roughly 20%) of BSGR’s $10 billion claim, providing it with a vested interest in BSGR’s
successful resolution of that dispute, however unlikely any recovery may be.” Id. at 16.15 In an
October 2019 letter to the District Court, Vale’s counsel countered the Joint Administrators’
mention of the need for equitable relief, explaining that “quite apart from this contested ‘asset,’ if
the Court enters judgment against BSGR, Vale will be entitled to seek discovery in aid of execution of
the Award against BSGR and its potential alter egos, and BSGR could hardly claim irreparable harm
from that” implying that the Joint Administrators’ concerns were unfounded. [ECF No. 36 at 3].

        BSGR’s other creditors will suffer irreparably if Vale, an unsecured creditor, improves its
priority position by securing its claim in respect of the Award. Under Guernsey insolvency law,
Vale is entitled to repayment of its claim pro rata with other unsecured creditors, and junior to
secured creditors. The principle that the claims of a company’s unsecured creditors rank pari passu
is a fundamental element of Guernsey insolvency law, and Guernsey administrators accordingly

15
   Vale’s assertion that it comprises 99.7% of claims is untrue. At a minimum, Vale’s figure ignores secured claims
and administration expenses, both of which are significant. It also ignores potential unknown or unrecorded claims
that may exist and have yet to be asserted. Indeed, the potential claims of other creditors exceed $250 million. Thus
Vale’s unsecured claim comprises less than 90% of the potential claim against BSGR. If successful in the Soros
litigation, BSGR’s litigation funder will have a claim to 50% of that award. In that event, Vale’s claim against BSGR
would comprise less than 50% of all potential claims against the company. Likewise, the characterization of Vale as
a “predominant” creditor of BSGR overstates Vale’s position. The Joint Administrators owe duties to all creditors
equally consistent with the priorities established by the Guernsey insolvency law. Vale routinely ignores the fact that
there are secured claims that rank ahead of Vale’s unsecured claim. Finally, Vale ignores that BSGR is one of three
plaintiffs in the Soros litigation, along with BSG Resources (Guinea) SÀRL, and BSG Resources (Guinea) Limited,
and may only receive a fractional share of any proceeds. The Joint Administrators do not dispute that Vale is BSGR’s
largest unsecured creditor holding a claim against the company that is junior in priority to the significant claims of
BSGR’s secured creditors.
         Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 8 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 8

owe their duties to all of the company’s creditors equally. If allowed a security interest, long after
the commencement of the Guernsey Administration, Vale could greatly improve its position vis-
à-vis other creditors, whether secured or unsecured. BSGR’s largest secured creditor, Standard
Chartered Bank, could find its secured claim suddenly subordinated or impaired in respect of a
multi-billion dollar claim (in respect of the proceeds of the Soros Claim). Further, the third party
which has funded BSGR’s costs and expenses of pursuing the Soros Claim could be subordinated
or impaired, making it highly likely that the funder will cease to provide further funding. Other
unsecured creditors would find their claims subordinated, unfairly depriving them of pari passu
treatment, which, as stated above, is a fundamental element of Guernsey insolvency law.

        New York law may also provide a mechanism whereby Vale can obtain an assignment of
the Soros Claim. Once in possession, Vale might seek to intervene in the Soros Action as of right
or substitute itself as a plaintiff, replacing BSGR. See Fed. R. Civ. P. 24(a), (c). If successful, the
end-result would be that Vale would control the Soros Claim, and perhaps the Soros Action
entirely. If allowed to do so, BSGR’s creditors may suffer a worse fate than imposition of a senior
lien on the proceeds. Unlike the Joint Administrators, Vale owes no duty to BSGR’s other
creditors or shareholders. Vale would have no incentive to prosecute the Soros Claim beyond the
value of the Award and could attempt to satisfy itself by settling BSGR’s portion of the Soros
Claim alone. While beneficial to Vale, that would likely extinguish the Soros Claim, and perhaps
the value of the Soros Action, for all other creditors. Those creditors might seek to take remedial
action against Vale or the Joint Administrators to seek to recover any losses suffered by them as a
result of such actions (which would be likely to be incredibly disruptive and costly).

         Vale may also have a different motive. Vale may seek control of the Soros Claim in an
effort to dismantle and discharge it. If indeed Vale believes that the action is based on a “fanciful
allegation,” Vale may seek dismissal of the Soros Claim as first step in a greater effort to
undermine the Court-ordered purpose of the Guernsey Administration, making it impossible to
fulfil.

        Whether Vale seeks a lien on proceeds or to pursue (or dismantle) the Soros Claim, the
results would be devastating for the Guernsey Administration and would significantly diminish
the likelihood of the purpose of the Guernsey Administration being achieved. As mentioned above,
the Joint Administrators fear that the third-party providing funding for the prosecution of the Soros
Action may terminate its financing agreement. Without continued funding from this third-party,
the BSGR Plaintiffs will not have the resources to fund the costs necessary to pursue the Soros
Action and any future recoveries will most certainly be lost. If Vale is prevented from taking
control of the Soros Claim, and the action instead remains in the control of the Joint
Administrators, Vale should receive a distribution from BSGR’s estate in due course pursuant to
the Guernsey Companies Law. BSGR’s creditors will be disadvantaged should Vale take control
of the Soros Claim. In that event, the timescale and economic outcome of the Soros Claim will
likely be negatively affected as Vale may be in a position to abandon the Soros Claim entirely or
resolve it for much less than the Joint Administrators would seek to recover through prosecution
of the action. In sum, if Vale is permitted to take control the asset, it and the United States courts
             Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 9 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 9

will be ignoring the Guernsey Administration process and the collective nature of the insolvency
proceedings that BSGR commenced in March 2018.

        Even discovery in aid of execution by Vale may impose immediate and irreparable harm
on the Joint Administrators and BSGR. As the Joint Administrators are acutely aware, discovery
in connection with this matter has been costly. Indeed, BSGR has spent over $2 million in
responding to Vale’s written discovery on what are supposedly limited topics to be considered at
the Recognition Hearing. Should judgment be entered in this Case, the Joint Administrators expect
Vale will seek even more expansive discovery from the Joint Administrators and BSGR. Such
discovery will necessarily divert the attention of the Joint Administrators away from the tasks
necessary to reach a timely Recognition Hearing, as well as from duties necessary to fulfil the
purpose of the Guernsey Administration. BSGR has minimal current assets. As a result, BSGR is
reliant on external funding to meet its costs and expenses. In addition to the diverted attention of
the Joint Administrators, expanded discovery following entry of any judgment in this Case will
also further drain BSGR’s already depleted economic resources. In both ways, discovery in aid of
execution following entry of a judgment in this Case will prose a very real and imminent threat to
the Joint Administrators, BSGR and the Guernsey Administration.

           3.       What effect would the Chapter 15 bankruptcy, the Guernsey Administration,
                    or any other proceeding have on enforcement of a judgment in this case?

        A.     The Guernsey Administration. The Joint Administrators’ administration filing
in Guernsey triggered automatically a statutory moratorium under section 377 of the Guernsey
Companies Law in respect of all claims and enforcement actions by BSGR’s unsecured creditors
in Guernsey,16 other than with respect to rights of set-off.17 The moratorium stays actions in
Guernsey against BSGR and its assets except with the consent of the Joint Administrators or the
permission of the Guernsey Court. The purpose of the moratorium is to provide administrators
with an opportunity to manage the affairs of an insolvent company without the distraction and cost
of dealing with enforcement action taken by unsecured creditors.

         The Joint Administrators contend that the extent to which the moratorium has extra-
territorial effect has not been tested in the Guernsey Court,18 while Vale’s position is that a foreign
stay must be recognized through the recognition of the foreign proceeding in chapter 15 as a

16
   In the absence of any Guernsey authority on the extra-territorial effect of the statutory moratorium, the parties
disagree as to whether the statutory moratorium would have any effect on enforcement actions brought outside of
Guernsey. See infra n.15, 16.
17
     Secured creditors are not affected by the moratorium under section 377 of the Guernsey Companies Law.
18
  The Joint Administrators are aware of English precedent (Guernsey courts often look to judgments of the English
courts for guidance) for the proposition that a trust exists over the assets of a company in administration, allowing
courts the discretion to prohibit or restrict certain enforcement actions with respect to assets located in foreign
jurisdictions. See Harms Offshore AHT "Taurus" GmbH & Co KG v Bloom [2009] EWCA Civ 632; [2010] BCC 822.
The Joint Administrators anticipate addressing this point at the appropriate time.
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 10 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 10

foreign main proceeding.19 Both parties agree that it is reasonably accepted that, while the
moratorium prevents enforcement by Vale and other unsecured creditors against BSGR’s assets
which are located in Guernsey, those assets located outside of Guernsey (e.g., the Soros Claim)
are not similarly protected absent recognition of the Guernsey Administration in the relevant
jurisdiction. Nonetheless, the Joint Administrators’ position is that they are subject to a duty to
ensure that BSGR’s assets, irrespective of where they are located, are protected, and that the Joint
Administrators are therefore required to, where appropriate, seek recognition of the Guernsey
Administration in any foreign jurisdiction where valuable assets are threatened in order to fulfil
their duties to protect BSGR’s assets from execution and enforcement by unsecured creditors.

         B.     The Chapter 15 Case. The Chapter 15 Case has had no compulsory effect on
Vale’s ability to enforce the Award.20 Unlike cases filed under chapter 11 of the Bankruptcy Code,
cases filed under chapter 15 do not automatically stay litigation or collection efforts against the
debtor. Rather, in a chapter 15 case, an automatic stay enjoins such proceedings if and when a
Bankruptcy Court grants recognition of the case as a “foreign main proceeding,” 11 U.S.C. §
1520(a), which Vale opposes in the instant matter. If the Bankruptcy Court recognizes the
Guernsey Administration as a “foreign main proceeding,” Vale’s ability to enforce the Award in
the United States will be stayed absent relief from the automatic stay.21 Until such time, Vale’s
ability to enforce the Award in the United States is not affected by either the Chapter 15 Case or
the Guernsey Administration.




19
   Vale contends that the legislative history to chapter 15 provides that chapter 15 is intended to be the exclusive
pathway to obtain assistance in furtherance of foreign proceedings. See H.R. Rep. No. 109-31, 109th Cong., 1st Sess.
110 (2005) (“[C]hapter 15 is intended to be the exclusive door to ancillary assistance to foreign proceedings. The goal
is to concentrate control of these questions in one court. That goal is important in a Federal system like that of the
United States with many different courts, state and federal, that may have pending actions involving the debtor or the
debtor’s property.”); see also Collier on Bankruptcy ¶ 1509.03 (16th ed. 2018). To the extent the Joint Administrators
have not obtained recognition of their Guernsey Administration in the Chapter 15 Case, they are not entitled to any
automatic recognition of or deference to any moratorium associated with that case. Moreover, prior to submission of
this joint letter, the Joint Administrators have never suggested to this Court, the Bankruptcy Court, the Guernsey Court
or the English Court that denied the Challenge Application that there was a statutory moratorium that could be
applicable to their proceedings.
20
   The Joint Administrators sought a temporary restraining order (“TRO”) and preliminary injunction in the
Bankruptcy Court against Vale’s ability to have the Award to the extent recognized by the District Court. See Chapter
15 Case, ECF No. 7. The Bankruptcy Court declined to issue a TRO and the parties resolved the Joint Administrators’
request for a preliminary injunction through stipulated orders pursuant to which Vale agreed not to seek a ruling on
the merits of this case through October 31, 2019. See Chapter 15 Case, ECF Nos. 26 and 33. Those stipulated orders
expired on October 31, 2019. Given the pending status of this case, the Joint Administrators determined that they did
not need to renew the request at that time.
21
   Section 1520(a) provides that the court may nonetheless grant relief from the automatic stay “for cause.” In its
Initial Objection, Vale has put the Joint Administrators on notice of its position that such cause exists and that it would
seek relief from stay under such circumstances.
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 11 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 11

         4.        Leaving aside any arguments about the merits of any contemplated request
                  for injunctive relief, if judgment is entered against Defendant in this case and
                  Defendant wished to make an application for a stay of enforcement:

                  a.        Under what statute or other source of law would Defendant bring that
                            application?

        The Joint Administrators may determine to bring an application pursuant to either Rule 62
or Rule 65 of the Federal Rules of Civil Procedure, or Section 1519 of the Bankruptcy Code, and
may also seek to rely on the inherent authority of either the District Court or the Bankruptcy Court
to issue a stay. The District Court’s authority lies in the Federal Rules of Civil Procedure. Rule
62 was recently amended to automatically stay judgment enforcement actions for thirty days
“unless the court orders otherwise.” Fed. R. Civ. P. 62(a). Hence, a court may alter the thirty-day
period either to “dissolve the automatic stay,” for example when there “may be a risk that the
judgment debtor’s assets will be dissipated,” or to order “a stay that lasts longer.”22 Fed. R. Civ.
P. 62 advisory committee’s notes; see 11 Charles Alan Wright & Arthur R. Miller, Federal
Practice And Procedure § 2902 (3d ed. 2019) (“Amendments to Rule 62(a) in 2018 now expressly
recognize the court’s authority to extend an automatic stay as well as to dissolve it.”); Druding v.
Care Alternatives, No. 1:08-CV-2126-NLH-AMD, 2019 WL 5957403, at *3 (D.N.J. Nov. 13,
2019) (extending stay “in the interest of practicality”).

         The Bankruptcy Court also has authority to enjoin enforcement actions. In a chapter 15
case, an automatic stay enjoins such proceedings once the Bankruptcy Court recognizes the case
as a “foreign main proceeding.” 11 U.S.C. § 1520(a). If, as here, the Bankruptcy Court has yet to
rule on recognition, the Bankruptcy Court may “grant relief of a provisional nature” to “protect
the assets of the debtor or the interests of the creditors . . . .” 11 U.S.C. § 1519(a). Provisional
relief includes “staying execution against the debtor’s assets . . . .” 11 U.S.C. § 1519(a)(1).

         In addition, both the District Court and the Bankruptcy Court have inherent authority to
issue a stay. The District Court’s “power to stay proceedings is incidental to the power inherent
in every court to control the disposition of the causes on its docket with economy of time and effort
for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d
83, 96 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Bankruptcy
courts, like all federal courts, possess inherent powers. In re Sanchez, 941 F.3d 625, 628 (2d Cir.
2019). Further, the Bankruptcy Court “may issue any order, process, or judgment that is necessary
or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Such authority allows
bankruptcy courts to enjoin, temporarily, actions interfering with the debtor’s reorganization. In


22
  The Advisory Committee Note accompanying the December 31, 2018 amendment to Rule 62(a) primarily addresses
the possibility that a stay would be dissolved in order to protect the interests of a judgment creditor when concerns
exist surrounding asset dissipation or the illiquidity of certain assets, rather than the possibility of an extended stay.
See Deutsche Bank Nat’l Trust Co. as Trustee for GSAA Home Equity Trust 2006-18 v. Cornish, 759 F. App’x 503,
510 (7th Cir. 2019) (“[T]he amended rule no longer provides [for] completely automatic stays.”).
            Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 12 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 12

re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 293 (2d Cir. 1992). Thus, both the District
Court and the Bankruptcy Court may stay enforcement of the judgment.

                       b.   Which court or courts would have jurisdiction to hear the application?

        Both the District Court and Bankruptcy Court have jurisdiction to hear any application for
a stay of enforcement.

         The District Court’s jurisdiction arises from the Federal Arbitration Act, which grants
district courts original jurisdiction over any “action or proceeding falling under the [New York]
Convention,”23 Rule 62 of the Federal Rules of Civil Procedure, which authorizes district courts
to modify the thirty-day automatic stay imposed after a judgment, and Rule 65 of the Federal Rules
of Civil Procedure, which authorizes district courts to issue preliminary injunctions in matters
pending before them.

        The Bankruptcy Court has jurisdiction over a request for injunctive relief in light of the
Joint Administrators’ commencement of the Chapter 15 Case. Pending determination of their
Chapter 15 Petition for recognition of the Guernsey Administration, the Joint Administrators may
seek relief in the form of a preliminary injunction pursuant to 11 U.S.C. §§ 105(a) and 1519(a).

         Thus, the District Court has discretion to either hear the Joint Administrators’ application
or to allow the Bankruptcy Court to make a final determination on the merits.

                       c.   If both the district court and the bankruptcy court would have
                            jurisdiction, which court would be the proper or preferred forum to
                            hear the application?

       A.       Vale’s Position. While either court has jurisdiction to hear a post-judgment
application to enjoin Vale from taking control of the Soros Action, Vale respectfully suggests that
for several reasons, the Bankruptcy Court is better situated to hear such Application in the first
instance.

        First, any application for injunctive relief requires a showing that the movant has a
“likelihood of success on the merits.” Here, that prong would require the Joint Administrators,
inter alia, to establish that their Chapter 15 Petition will succeed. This issue is squarely within the
expertise of the Bankruptcy Court and has been pending before the Bankruptcy Court for the past
eight and a half months; during that time, the parties have appeared before Judge Lane nine times,
generated several hundred pages of transcripts, filed a number of substantive submissions, and
received several decisions (including on the Joint Administrators’ prior request for a temporary
restraining order). As a result, Judge Lane is intimately familiar not only with the legal standards



23
     9 U.S.C. § 203.
            Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 13 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 13

for Chapter 15 recognition and the procedural posture of the Chapter 15 proceedings, but also the
complex and extensive factual record against which the applicable legal standards will be applied.

       Second, the Bankruptcy Court is most familiar with the alleged exigent circumstances
underlying the Joint Administrators’ request for injunctive relief and the extent to which the Joint
Administrators bear the blame for such circumstances, also a critical factor in the consideration of
any motion for injunctive relief. Judge Lane has commented on numerous occasions about the
unprecedented duration of these Chapter 15 proceedings, and his astonishment at the lack of effort
by the Joint Administrators to proceed toward a recognition hearing.24 Stated another way, the
Bankruptcy Court is best positioned to evaluate whether, but for the Joint Administrators’ conduct,
the recognition hearing would have already occurred and therefore, Vale should not bear the
consequences of Joint Administrators-caused delay.

        Third, the Bankruptcy Court is well situated to evaluate whether the balance of hardships
tips decidedly toward the Joint Administrators as the party requesting injunctive relief. The
balance of hardships determination rests on the factual background of the parties’ dispute, with
which the Bankruptcy Court has had time and occasion to develop familiarity. In particular, the
parties have discussed before the Bankruptcy Court on multiple occasions Vale’s concerns about
the dissipation of BSGR’s assets during the Joint Administrators’ tenure, as well as the de facto
control still being exercised by the ultimate shareholder of BSGR (Beny Steinmetz, the “BS” in
“BSGR,” who was found to have been a key player behind the fraud committed against Vale) for
his own benefit.25

        Judge Lane has advised the parties of his willingness to adjudicate an application for
injunctive relief pending consideration of Chapter 15 recognition, noting that he would defer to
the District Court on which court should hear the stay motion but that he was “not reluctant” to
make a ruling and “if called upon to make a ruling, [he] would make a ruling.”26 Vale therefore



24
  See, e.g., Hr’g Tr. Oct. 3, 2019 at 20:15-16 (“I’ve never seen a case that was filed where there was such a desire to
not move forward with recognition.”); Hr’g Tr. Nov. 4, 2019 at 7:14-16 (“I’ve had some interesting Chapter 15 cases,
but I’ve never had one that has been this slow developing.”).
25
   Contrary to the Joint Administrators’ assertions, Vale has presented considerable evidence related to asset
dissipation and Beny Steinmetz’s de facto control of BSGR. See Vale S.A.’s Sept. 9, 2019 Letter to the Honorable
Sean H. Lane, In re BSG Resources Limited, No. 19-11845 (SHL) (Bankr. S.D.N.Y. Sept. 9, 2019), ECF No. 46.
Presented with this evidence, the Bankruptcy Court found that “Beny Steinmetz holds a financial interest in BSGR”
and that “Beny Steinmetz has acted on behalf of BSGR and continues to hold himself out as BSGR in connection with
settlement negotiations with the Government of Guinea,” rejecting the Joint Administrators’ arguments to the contrary.
Discovery Order, In re BSG Resources Limited, No. 19-11845 (SHL) (Bankr. S.D.N.Y. Oct. 21, 2019), ECF No. 69.
The documents produced in discovery in the Chapter 15 case during the Chapter 15 discovery process have provided
significant further evidence of BSGR’s asset dissipation and Steinmetz’s efforts to extract value from the company at
the expense of its creditors (with the greatest effect on its 98.9% creditor Vale).
26
     Hr’g. Tr. Oct. 3, 2019 at 98:18.
         Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 14 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 14

proposes that these issues may be better suited to a hearing by the Bankruptcy Court in the first
instance.

        Notably, the Joint Administrators previously sought a temporary restraining order and
preliminary injunction before the Bankruptcy Court at the time the Chapter 15 Petition was
originally filed, seeking largely the same relief contemplated by the pending injunction request.27
The Bankruptcy Court denied the TRO at a hearing dated June 4, 2019, and the Joint
Administrators did not further pursue their request for injunctive relief. Since that time, the
Bankruptcy Court’s familiarity with this Case has grown exponentially; the fact that the Joint
Administrators are now loath to have the Bankruptcy Court reconsider their application speaks
volumes.

        To be clear, Vale has no doubt that the District Court is more than capable of learning the
extensive factual record and evaluating that record under the appropriate legal standards for
injunctive relief. But the Joint Administrators are wrong to suggest that this Court today has the
same familiarity with that factual record as the Bankruptcy Court and is better suited to learn and
apply that record on an emergency basis than a court that has seen the parties at lengthy hearings
nine times over the past nine months.

       Vale disagrees with the Joint Administrators’ contention that judicial economy weighs in
favor of the District Court hearing the Application. We are unaware of authority providing that
the Bankruptcy Court’s denial of a stay would be appealable as of right, and the Joint
Administrators have offered no such authority; should they provide us with such authority prior to
the February 26, 2020 conference with the Court, we would be pleased to address it at that time.

        Finally, this letter is the first time the Joint Administrators have expressed an interest in
moving under Rule 62. To the extent that the Joint Administrators suggest that the standards under
Rule 62 are more lenient than must be satisfied for injunctive relief (which their motion would
essentially seek), this is a new position that is contrary to every statement made by the Joint
Administrators to Vale, the Bankruptcy Court, and the District Court prior to last Wednesday,
when the parties exchanged initial drafts of this joint letter. Indeed, in their letter to this Court on
December 23, 2019, the Joint Administrators explicitly “request[ed] that this Court include in any
order addressing Vale’s petition an order directing that any request for injunctive relief be brought
either in this Court or in the Bankruptcy Court, as Your Honor deems appropriate.”28 The Joint
Administrators concede that Vale is entitled to entry of a judgment in this proceeding. If Vale is
to be enjoined from further action in enforcing that judgment (where the Joint Administrators
presumably will not appeal the judgment now that they concede they have no basis on which to

27
   See Ex Parte Application for Temporary Restraining Order and Relief Pursuant to Sections 1519 and 105(a) of the
Bankruptcy Code, In re BSG Resources Limited, No. 19-11845 (SHL) (Bankr. S.D.N.Y. June 3, 2019), ECF No. 7.
28
  BSGR’s December 23, 2019 Letter, ECF No. 39 at 4 (emphasis added). See also Hr’g. Tr. Nov. 4, 2019 at 49:10-
13 (“We included in that a reference to a request for some guidance from Judge Broderick on to the extent that we
need some additional injunctive relief, where we should go to request that relief.”).
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 15 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 15

oppose it), the Joint Administrators should be required to satisfy the requirements for injunctive
relief and be held to proof on the questions of whether the Joint Administrators are likely to prevail
in their Chapter 15 Petition, are blameless in the unprecedented delays in scheduling a recognition
hearing, and that the balance of the harms and equities favor the Joint Administrators rather than
requesting that the Court simply stay its judgment without any such record having been made, and
where such issues are in dispute and have been the subject of substantial litigation in the Chapter
15 Case.29 We are not aware of any instance in which a court has ever extended a Rule 62 stay in
similar circumstances.

         B.       The Joint Administrators’ Position.30

         While both the District Court and the Bankruptcy Court have jurisdiction to hear the
Application, the District Court is the proper forum under these circumstances given its ongoing
consideration of the US Enforcement Order. To the extent that the District Court determines that
it is best suited to hear the relief, the Joint Administrators will determine the appropriate Federal
Rule (or Rules) of Civil Procedure under which to seek such relief.31

       Vale chose to seek the recognition and enforcement of the Award from the District Court,
the granting of which will afford Vale the ability to execute against BSGR’s only asset in the
United States, the Soros Claim (also pending in the District Court). Of course, the District Court
also has the ability to stay such execution as may be appropriate. As noted above, the Joint
Administrators will contend that such a stay against execution against the Soros Claim pending
the conclusion of a Recognition Hearing is critical if they are to maintain hope of fulfilling the

29
   Prior to this month, the Joint Administrators argued their concern was not a global stay against execution of the
judgment, but rather a purported concern that Vale would take control over the Soros litigation pending in this District.
For example, even in their December 23, 2019 letter to the Court, the Joint Administrators’ only complaint about the
prospect that Vale might obtain a lien over the Soros Claim was that “the Joint Administrators expect that Vale will
not rest with a lien on proceeds, and will instead take actions to interfere with, and perhaps undermine the good faith
efforts of, the Joint Administrators to monetize the Soros Action for the benefit of all creditors.” BSGR’s December
23, 2019 Letter, ECF No. 39 at 3. It was only after Vale recently made an “on the record” offer to refrain from taking
control of the Soros Claim for an initial three month period after judgment was entered by this Court – similar to
interim limited stays consented to by Vale earlier in the Chapter 15 Case in the hope that the Joint Administrators
would make progress in their discovery obligations during such period and a recognition hearing could be scheduled
– in which context Vale’s counsel pointed out that the Joint Administrators could not establish irreparable harm from
a lien or asset discovery, that the Joint Administrators pivoted for the first time to an avenue that they hope will enable
them to avoid satisfying the requirements for injunctive relief.
30
   In compliance with the Order, the Joint Administrators will leave “aside any arguments about the merits of any
contemplated request for injunctive relief….” The Joint Administrators will also avoid any unproductive recitation
of the back and forth of discussions that the parties may have had regarding any offers by Vale of interim stays and
the considerable limitations thereon. Such discussions are irrelevant to the matter at hand before the District Court.
31
  Vale finds reason to object that the Joint Administrators have not expressly referred to potential relief under Rule
62 of the Federal Rules of Civil Procedure to them privately or in public filings. Of course, the Joint Administrators
are not obligated to express all of their concerns and considered legal strategies to Vale. That Vale is surprised at the
mention in this letter is of no consequence.
          Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 16 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 16

mandate from the Guernsey Court. The District Court is best suited to determine when, and the
extent to which its own order (i.e., an order granting recognition of the Award) becomes effective
and enforceable. Moreover, addressing injunctive relief in this Court would serve judicial
economy. Given the importance of the issues at hand, it is reasonable to expect that the Joint
Administrators would seek leave to appeal any adverse ruling regarding injunctive relief from the
Bankruptcy Court to this Court. If granted, this Court will be asked eventually to determine these
issues.

        The Joint Administrators disagree that the Bankruptcy Court is better suited to consider
any request for preliminary injunction. First, the District Court has equal ability to determine the
likelihood that the Joint Administrators will succeed on the merits of their Chapter 15 Petition.
The District Court is also familiar with the legal standards for Chapter 15 recognition and
understands the salient facts to which such standards must be applied. The fact that the Bankruptcy
Court might be more familiar with the procedural posture of the Chapter 15 Case since its filing is
of no moment. This history is not a factor a court should consider in determining whether chapter
15 recognition of the Guernsey Administration is warranted.

        Second, the District Court is keenly aware of the exigent circumstances that require the
injunctive relief sought in the Application. Indeed, this Joint Submission provides a thorough
recitation of those circumstances and highlights the importance of the relief the Joint
Administrators will be required to seek. Vale suggests that the Bankruptcy Court is better suited
to decide the Application because it has previously commented on the pace of the Chapter 15 Case
and raised questions about the Joint Administrators’ progress in discovery. Again, such issues are
not significant factors in determining whether the Joint Administrators are entitled to injunctive
relief on a go-forward basis. There is no dispute that discovery in the Chapter 15 Case has taken a
significant amount of time – at significant cost to BSGR. Vale argues that the resulting delay is
reason enough to deny any Application. Vale’s arguments make plain its expectation that the
Bankruptcy Court will deny any Application. This is all the more reason the District Court should
consider any Application in the first instance.

        Finally, the District Court is best situated to evaluate the hardships that could result directly
from the entry of its own order and to determine whether the balance of such hardships between
the parties tips in favor of the Joint Administrators32. As noted above, any Application will seek
to stay or otherwise enjoin enforcement of an order emanating from the District Court. The District
Court is therefore the logical authority to determine whether such injunction is appropriate.




32
  Vale does not meaningfully contest this point. Rather, Vale makes an unsupported allegation that the Joint
Administrators have allowed BSGR’s assets to dissipate during the course of their tenure. This allegation is patently
untrue.
       Case 1:19-cv-03619-VSB Document 41 Filed 02/17/20 Page 17 of 17



The Honorable Vernon S. Broderick
February 17, 2020
Page 17

      Thank you for Your Honor’s consideration.



                                                  Respectfully submitted,

                                                  /s/ Frederick D. Hyman
                                                  Frederick D. Hyman
                                                  DUANE MORRIS LLP
                                                  1540 Broadway
                                                  New York, New York 10036
                                                  T: 212-692-1000
                                                  F: 212-692-1020
                                                  RHyman@duanemorris.com

                                                  Attorneys for BSG Resources Limited
                                                  (in administration)

                                                  -and-

                                                  /s/ Jeffrey A. Rosenthal
                                                  Jeffrey A. Rosenthal
                                                  Lisa M. Schweitzer
                                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                  One Liberty Plaza
                                                  New York, New York 10006
                                                  T: 212-225-2000
                                                  F: 212-225-3999
                                                  jrosenthal@cgsh.com
                                                  lschweitzer@cgsh.com

                                                  Attorneys for Vale S.A.
